Name: First Commission Directive 78/387/EEC of 18 April 1978 amending the Annexes to Directive 66/402/EEC on the marketing of cereal seed
 Type: Directive
 Subject Matter: means of agricultural production;  plant product;  technology and technical regulations;  marketing
 Date Published: 1978-04-25

 Avis juridique important|31978L0387First Commission Directive 78/387/EEC of 18 April 1978 amending the Annexes to Directive 66/402/EEC on the marketing of cereal seed Official Journal L 113 , 25/04/1978 P. 0013 - 0019 Greek special edition: Chapter 03 Volume 20 P. 0233 Spanish special edition: Chapter 03 Volume 14 P. 0003 Portuguese special edition Chapter 03 Volume 14 P. 0003 Finnish special edition: Chapter 3 Volume 9 P. 0209 Swedish special edition: Chapter 3 Volume 9 P. 0209 FIRST COMMISSION DIRECTIVE of 18 April 1978 amending the Annexes to Directive 66/402/EEC on the marketing of cereal seed (78/387/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (1), as last amended by Directive 78/55/EEC (2), and in particular Article 21a thereof, Whereas, in the light of the development of scientific and technical knowledge, Annexes I, II and III to the said Directive should be amended for the reasons set out below; Whereas the conditions for the certification of maize seed should be adapted to the existing international schemes for the varietal certification of seed; Whereas, in order to improve the quality of seeds, provision should be made for the conditions as regards previous cropping; Whereas, in order to improve the genetic value of seeds, provision should be made for varietal purity standards which the crop must satisfy in the case of some further species; Whereas certain standards to be satisfied by rice seed should be adapted to the seed quality normally achieved; Whereas, in order to satisfy the conditions for official examination of seed carried out in accordance with current international methods, it is necessary to revise certain provisions; Whereas it has not been possible in the present situation to provide for a full harmonization within the Community of the conditions applicable to the presence of Avena fatua ; whereas however an attempt shall be made before 1 July 1983 to strengthen the conditions laid down in this respect in Directive 66/402/EEC in order to achieve full harmonization; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 66/402/EEC is hereby amended as follows: 1. Annex I shall read as follows: "ANNEX I CONDITIONS TO BE SATISFIED BY THE CROP 1. The previous cropping of the field shall not have been incompatible with the production of seeds of the species and variety of the crop, and the field shall be sufficiently free from such plants which are volunteers from previous cropping. 2. The crop shall conform to the following standards as regards distances from neighbouring sources of pollen which may result in undesiderable foreign pollination: (1)OJ No 125, 11.7.1966, p. 2309/66. (2)OJ No L 16, 20.1.1978, p. 23. >PIC FILE= "T0013114"> These distances can be disregarded if there is sufficient protection from any undesiderable foreign pollination. 3. The crop shall have sufficient varietal identity and varietal purity or, in the case of a crop of an inbred line of Zea mays, sufficient identity and purity as regards its characteristics. For the production of seed of hybrid varieties of Zea mays, the abovementioned provisions shall also apply to the characteristics of the components, including male sterility or fertility restoration. In particular, crops of Phalaris canariensis, Secale cereale, Zea mays shall conform to the following standards or other conditions: A. Phalaris canariensis, Secale cereale: the number of plant of the crop species, which are recognizable as obviously not being true to the variety shall not exceed: - one per 30 m2 for the production of basic seed, - one per 10 m2 for the production of certified seed. B. Zea mays: (a) the percentage by number of plants which are recognizable as obviously not being true to the variety, to the inbred line, or to the component shall not exceed: (aa) for the production of basic seed: (i) inbred lines, 0 71 %, (ii) simple hybrid, each component, 0 71 %, (iii) open pollinated varieties, 0 75 %; (bb) for the production of certified seed: (i) hybrid varieties component: - inbred lines, 0 72 %, - simple hybrid, 0 72 %, - open pollinated variety, 1 70 %, (ii) open pollinated varieties, 1 70 %; (b) the following other standards or conditions shall be satisfied for the production of seed of hybrid varieties: (aa) a sufficient pollen shall be shed by the plants of the male component while the plants of the female component are in flower; (bb) where appropriate, emasculation shall be carried out; (cc) where 5 % or more of the female component plants have receptive stigmas, the percentage of female component which have shed pollen or are shedding pollen shall not exceed: - 1 % at any official field inspection, and - 2 % at the total of the official field inspections. Plants are considered as having shed pollen or shedding pollen where, on 50 mm or more of the central axis or laterals of a panicle, the anthers have emerged from their glumes and have shed or are shedding pollen. 4. Harmful organisms which reduce the usefulness of the seed, in particular Ustilagineae, shall be at the lowest possible level. 5. The satisfaction of the abovementioned standards or other conditions shall be examined in official field inspections. These field inspections shall be carried out in accordance with the following conditions: A. The condition and the stage of development of the crop shall permit an adequate examination. B. The number of field inspections shall be at least: (a) for Avena sativa, Hordeum distichum, Hordeum polystichum, Oryza sativa, Phalaris canariensis, Triticum aestivum, Triticum durum, Triticum spelta, Secale cereale : one; (b) for Zea mays during the flowering season: (aa) open pollinated varieties : one, (bb) inbred lines or hybrids : three. When the crop follows a Zea mays crop in either the preceding year or current year, at least one special field inspection shall be made to check the satisfaction of the provisions laid down in point 1 of this Annex. C. The size, the number and the distribution of the portions of the field to be inspected in order to examine the satisfaction of the provisions of this Annex shall be determined in accordance with appropriate methods." 2. Annex II shall read as follows: "ANNEX II CONDITIONS TO BE SATISFIED BY THE SEED 1. The seed shall have sufficient varietal identity and varietal purity, or in the case of seed of an inbred line of Zea mays, sufficient identity and purity as regards its characteristics. For the seed of hybrid varieties of Zea mays, the abovementioned provisions shall also apply to the characteristics of the components. In particular, the seed of the species listed below shall conform to the following standards or other conditions: A. Avena sativa, Hordeum distichum, Hordeum polystichum, Oryza sativa, Triticum aestivum, Triticum durum, Triticum spelta: >PIC FILE= "T0013115"> The minimum varietal purity shall be examined mainly in field inspections carried out in accordance with the conditions laid down in Annex I. B. Zea mays: Where for the production of certified seed of hybrid varieties a female male sterile component and a male component which does not restore male fertility have been used, the seed shall be produced: - either by blending seed lots in a proportion appropriate to the variety where, on the one hand, a female male-sterile component has been used and, on the other, a female male-fertile component has been used, - or by growing the female male-sterile component and the female male-fertile component in a proportion appropriate to the variety. The proportion of these components shall be examined in field inspections carried out in accordance with the conditions laid down in Annex I. 2. The seed shall conform to the following standards or other conditions as regards germination, analytical purity and content of seeds of other plants species: A. Table: >PIC FILE= "T0013116"> B. Standards or other conditions applicable where reference is made to them in the table under Section (2) (A) of this Annex: (a) The maximum contents of seeds laid down in column 4 include also the, seeds of the species in columns 5 to 10. (b) A second seed shall not be regarded as an impurity if a second sample of same weight is free from any seeds of other cereals species. (c) The presence of one seed of Avena fatua, Avena sterilis, Avena ludoviciana or Lolium temulentum in a sample of the prescribed weight shall not be regarded as an impurity where a second sample of the same weight is free from any seeds of these species. 3. Harmful organisms which reduce the usefulness of the seed shall be at the lowest possible level. In particular, the seeds shall conform to the following standards: >PIC FILE= "T0013117"> 3. Annex III shall read as follows: "ANNEX III LOT AND SAMPLE WEIGHTS >PIC FILE= "T0013118"> Article 4 1. Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive not later than 1 July 1980. 2. Member States shall ensure that cereal seed is subject to no marketing restrictions due to different dates of implementation of this Directive, in accordance with paragraph 1. Article 3 This Directive is addressed to the Member States. Done at Brussels, 18 April 1978. For the Commission Finn GUNDELACH Vice-President